SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 4)* ITEX CORPORATION (Name of Issuer) COMMON STOCK, PAR VALUE $.01 PER SHARE (Title of Class of Securities) (CUSIP Number) David Polonitza 2550 Nelsonville Road Boston, KY 40107 (502) 460-3141 Copy to: Navin R. Pasem Law Office of Navin R. Pasem, P.L. 10014 N. Dale Mabry Hwy, Suite 101 Tampa, Florida 33618 Phone: (813) 382-8017 (Name, Address and Telephone Number of the Person Authorized to Receive Notices and Communications) June 29, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [X]. Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes.) (Continued of following pages) 1. Name of Reporting Person David and Rebecka Polonitza, Jt. Ten. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 127,285 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 127,285 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 127,285 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 3.53% 14. Type of Reporting Person IN 1. Name of Reporting Person Rahul Pagidipati 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 3,000 Beneficially (8) Shared Voting Power 139,439 Owned by Each (9) Sole Dispositive Power 3,000 Reporting Person (10) Shared Dispositive Power 139,439 11. Aggregate Amount Beneficially Owned by Each Reporting Person 142,439 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 3.95% 14. Type of Reporting Person IN 1. Name of Reporting Person Pagidipati Family Limited Partnership 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds WC, OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 139,439 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 139,439 11. Aggregate Amount Beneficially Owned by Each Reporting Person 139,439 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 3.86% 14. Type of Reporting Person PN 1. Name of Reporting Person Drs. Devaiah and Rudrama Pagidipati, Jt. Ten. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 11,800 Beneficially (8) Shared Voting Power 139,439 Owned by Each (9) Sole Dispositive Power 11,800 Reporting Person (10) Shared Dispositive Power 139,439 11. Aggregate Amount Beneficially Owned by Each Reporting Person 151,239 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 4.19% 14. Type of Reporting Person IN 1. Name of Reporting Person Kirk Anderson 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 71,020 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 71,020 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 71,020 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 1.96% 14. Type of Reporting Person IN 1. Name of Reporting Person Paul Kim 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 6,000 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 6,000 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 6,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.16% 14. Type of Reporting Person IN 1. Name of Reporting Person Richard and Greta Polonitza Jt. Ten. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 8,152 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 8,152 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 8,152 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.22% 14. Type of Reporting Person IN 1. Name of Reporting Person MPIC Fund I, LP 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Delaware Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 80,000 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 80,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 80,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.21% 14. Type of Reporting Person PN 1. Name of Reporting Person MPIC Canadian Limited Partnership 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Vancouver, British Columbia, Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 14,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 14,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 14,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.39% 14. Type of Reporting Person PN 1. Name of Reporting Person Corner Market Capital U.S., Inc. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Delaware Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 80,000 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 80,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 80,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.21% 14. Type of Reporting Person CO 1. Name of Reporting Person Corner Market Management Inc. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Vancouver, British Columbia, Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 14,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 14,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 14,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.39% 14. Type of Reporting Person CO 1. Name of Reporting Person Corner Market Capital Corporation 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Vancouver, British Columbia, Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 94,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 94,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 94,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.61% 14. Type of Reporting Person CO 1. Name of Reporting Person Alnesh Mohan 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 94,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 94,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 94,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.61% 14. Type of Reporting Person IN 1. Name of Reporting Person Sanjeev Parsad 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 94,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 94,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 94,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.61% 14. Type of Reporting Person IN 1. Name of Reporting Person G. Andrew Cooke 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 11,460 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 11,460 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 11,460 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.31% 14. Type of Reporting Person IN AMENDMENT NO. 4 TO SCHEDULE 13D The following constitutes Amendment No. 4 ("Amendment No. 4") to the Schedule 13D filed by the undersigned. This Amendment No. 4 amends the Schedule 13D as specifically set forth. Mr. Benjamin Polonitza and Mr. Jonathan Polonitza left The Polonitza Group effective June 29, 2010. Item 3 is hereby amended and restated to read as follows: Item 3. Source and Amount of Funds or Other Consideration. David Polonitza, Rebecka Polonitza, Richard Polonitza, Greta Polonitza, Paul Kim, and Kirk Anderson each acquired his or her Common Stock currently held with personal funds either through a personal account or an IRA. None of the securities have now or ever been pledged for any loans nor used for other margin purposes. The aggregate total cost for these Shares that these individuals may be deemed to beneficially own is approximately $735,464. The aggregate purchase price of the shares owned directly by the Rahul Pagidipati is approximately $9,751. The shares owned directly by the Rahul Pagidipati were acquired with Rahul Pagidipatis personal funds. The aggregate purchase price of the shares owned directly by the Pagidipati Family Limited Partnership is approximately $430,794. The shares owned directly by the Pagidipati Family, LP were acquired with the working capital of the Pagidipati Family, LP. The aggregate purchase price of the shares owned directly by the Dr. Devaiah and Dr. Rudrama Pagidipati Joint Tenants is approximately $42,654. The shares owned directly by the Drs. Devaiah and Rudrama Pagidipati were acquired with Drs. Devaiah and Rudrama Pagidipatis personal funds. The aggregate purchase price of the shares owned directly by the MPIC Fund I is approximately $269,131. The shares owned directly by the MPIC Fund I were acquired with the working capital of MPIC Fund I. The aggregate purchase price of the shares owned directly by the MPIC Canadian LP is approximately $52,852. The shares owned directly by the MPIC Canadian LP were acquired with the working capital of MPIC Canadian LP. The aggregate purchase price of the shares owned directly by G. Andrew Cooke is approximately $37,418. The shares owned directly by G. Andrew Cooke were acquired with G. Andrew Cookes personal funds. Item 4 is hereby amended and restated to read as follows: Item 4. Purpose of Transaction. On June 15, 2010, the Reporting Persons attempted to arrange a conference call with the Issuer's Board of Directors regarding, among other things, the Issuers corporate governance, operating performance, and various means of enhancing stockholder value over time. A Memorandum of Understanding was sent to the Issuers Board of Directors by the Reporting Persons stating the Reporting Persons would refuse to accept any m aterial non-public Information from the Issuers Board of Directors. On June 18, 2010, the Issuers Board of Directors indicated they do not wish to communicate directly with the Reporting Persons, stating that they do not enter into discussions with shareholders about confidential topics. As the Reporting Persons believe their concerns continue to exist regarding the Issuer, the Reporting Persons are examining their options for the Issuers 2010 Annual Meeting of stockholders. The Reporting Persons acquired the Securities for investment purposes. The Reporting Persons continue to evaluate the business prospects of the Issuer, as well as its present and future intentions. The Reporting Persons may from time to time communicate with management, with members of the Board of Directors, or with other shareholders of the Issuer. The Reporting Persons reserve the right to acquire additional Securities, to dispose of such Securities at any time, or to formulate other purposes, plans or proposals regarding the Issuer or the Securities, to the extent deemed advisable in light of their general investment policies, market conditions or other factors. No Reporting Person has any present plan or proposal which would relate to or result in any of the matters set forth in subparagraphs (a) - (j) of Item 4 of Schedule 13D except as set forth herein or such as would occur upon completion of any of the actions discussed above. Item 5 is hereby amended and restated to read as follows: Item 5. Interest in Securities of the Issuer. (a)-(b). As ofJune 29, 2010, the aggregate number of shares of Common Stock and percentage of the outstanding Common Stock of the Issuer beneficially owned (i) by each of the Reporting Persons, and (ii) to the knowledge of the Reporting Persons, by each other person who may be deemed to be a member of a group, is as follows: Reporting Person Aggregate Number of Shares Number of Shares: Sole Power to Vote or Dispose Number of Shares: Shared Power to Vote or Dispose Approximate Percentage* David and Rebecka Polonitza 0 3.53% Rahul Pagidipati 0.08% Pagidipati Family, LP 0 3.86% Devaiah and Rudrama Pagidipati 0.32% Kirk Anderson 0 1.96% Paul Kim 0 0.16% Richard and Greta Polonitza 0 0.22% MPIC Fund I, LP 0 2.22% MPIC Canadian LP 0 0.39% G.Andrew Cooke 0 0.31% Total 13.10% * Based on 3,605,583 shares of Common Stock, Par Value $0.01 per share, outstanding pursuant to the Issuer's Form 10-Q filed with the Securities and Exchange Commission on June 9, 2010, for the quarter ended April 30, 2010. c) The table below lists all the transactions in the Issuer's Common Stock in the last sixty days by the Reporting Persons. All transactions were made in the open market. Transactions in Common Stock Within the Past Sixty Days Party Date of Purchase/ Sale Number of Shares of the Common Stock Buy/Sell Price Per Share Drs. Devaiah and Rudrama Pagidipati 5/3/2010 Buy Pagidipati Family Limited Partnership 6/9/2010 Buy David and Rebecka Polonitza 6/17/2010 Buy Item 7 is hereby amended and restated to read as follows: Item 7. Material to be Filed as Exhibits. 99.1 An agreement relating to the filing of a joint statement as required by Rule 13d-1(f) under the Securities Exchange Act of 1934. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: June 29, 2010By: /s/ David Polonitza Name: David Polonitza By: /s/ Rebecka Polonitza Name: Rebecka Polonitza By: /s/ Richard Polonitza Name: Richard Polonitza By: /s/ Greta Polonitza Name: Greta Polonitza By: /s/ Kirk Anderson Name: Kirk Anderson By: /s/ Paul Kim Name: Paul Kim By: /s/ Rahul Pagidipati Name: Rahul Pagidipati PAGIDIPATI FAMILY, LP By: /s/ Rahul Pagidipati Name: Rahul Pagidipati, Partner By: /s/ Devaiah Pagidipati Name: Dr. Devaiah Pagidipati By: /s/ Rudrama Pagidipati Name: Dr. Rudrama Pagidipati MPIC FUND I, LP By: Corner Market Capital U.S., Inc General Partner By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET CAPITAL U.S., INC. By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO MPIC CANADIAN LIMITED PARTNERSHIP By: Corner Market Management, Inc. General Partner By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET MANAGEMENT, INC. By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET CAPITAL CORPORATION By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO /s/ Alnesh Mohan ALNESH MOHAN /s/ Sanjeev Parsad SANJEEV PARSAD /s/ G. Andrew Cooke G. ANDREW COOKE
